Exhibit 10.39

MIDWEST AIR GROUP, INC.

ANNUAL AND LONG-TERM INCENTIVE PLAN




ARTICLE 1.

PURPOSE AND DURATION




Section 1.1.  Purpose.  The purpose of the Midwest Air Group, Inc. Annual and
Long-Term Incentive Plan is to motivate key employees of the Company and its
Affiliates who have the prime responsibility for the operations of the Company
and its Affiliates to achieve performance objectives, measured on an annual and
long-term basis, that are aligned with the Company’s strategic goals and which
are intended to result in increased value to the shareholders of the Company.




The Plan replaces and supersedes the Midwest Air Group, Inc. Long-Term
Performance Plan and the Midwest Air Group Annual Incentive Plan.




Section 1.2.  Duration.  The Plan is effective January 1, 2006, and will remain
in effect until terminated pursuant to Article 10.




ARTICLE 2.

DEFINITIONS AND CONSTRUCTION




Section 2.1.  Definitions.  Wherever used in the Plan, the following terms shall
have the meanings set forth below and, when the meaning is intended, the initial
letter of the word is capitalized:




(a)

“Administrator” means, with respect to executive officers of the Company, the
Committee, and with respect to all other key employees, the Chief Executive
Officer of the Company.




(b)

“Affiliate” has the meaning ascribed to such term in Rule 12b-2 promulgated
under the Exchange Act, or any successor rule or regulation thereto.




(c)

“Annual Incentive Award” means an Incentive Award with a Performance Period of
no more than one fiscal year of the Company or an Affiliate, as applicable.




(d)

“Base Salary” of a Participant means the annual rate of base pay in effect for
such Participant as of the last day of the Performance Period (or such other
date as the Administrator may specify by action taken at the time of grant of an
Incentive Award).




(e)

“Board” means the Board of Directors of the Company.




(f)

“Cause” means:  (1) if the Participant is subject to an employment agreement
that contains a definition of “cause”, such definition, or (2) otherwise, any of
the following as determined by the Administrator:  (A) violation of the
provisions of any employment agreement, non-competition agreement,
confidentiality agreement, or similar agreement with the Company or an
Affiliate, or the Company’s or an Affiliate’s code of ethics, as then in effect,
(B) conduct










rising to the level of gross negligence or willful misconduct in the course of
employment with the Company or an Affiliate, (C) commission of an act of
dishonesty or disloyalty involving the Company or an Affiliate, (D) violation of
any federal, state or local law in connection with the Participant’s employment,
or (E) breach of any fiduciary duty to the Company or an Affiliate.




(g)

“Change of Control”means the earliest to occur of the following:




(1)

any “Person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), as modified and used in
Sections 13(d) and 14(d) thereof), other than (A) the Company or any of its
subsidiaries, (B) a trustee or other fiduciary holding securities under any
employee benefit plan of the Company or any of its subsidiaries, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (D) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock in the Company (“Excluded Persons”), is or becomes the
“Beneficial Owner” (as defined in rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates after January 1, 2005, pursuant to express
authorization by the Board that refers to this exception) representing more than
50% of the then outstanding shares of Stock or 35% or more of the combined
voting power of the Company’s then outstanding voting securities; or




(2)

the following individuals cease for any reason to constitute a majority of the
number of directors then serving during any 12-month period:  individuals who,
on January 1, 2005, constituted the Board and any new director whose appointment
or election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least a majority of the directors then
still in office who either were directors on January 1, 2005, or whose
appointment, election or nomination for election was previously so approved; or




(3)

consummation of a merger or consolidation of the Company with any other
corporation or the issuance of voting securities of the Company in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary of the Company) pursuant to applicable stock exchange requirements,
other than (i) a merger or consolidation that would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 50% of the combined voting power of the voting securities of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no





2




Person (other than an Excluded Person) is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates after January 1, 2005, pursuant to express
authorization by the Board that refers to this exception) representing 25% or
more of either the then outstanding shares of Common Stock or the combined
voting power of the Company’s then outstanding voting securities; or




(4)

consummation of  the sale or disposition by the Company of all or substantially
all of the Company’s assets (in one transaction or a series of related
transactions during any 12-month period), other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity at
least 75% of the combined voting power of the voting securities of which are
owned by Persons in substantially the same proportions as their ownership of the
Company immediately prior to such sale.  For purposes hereof, a “sale or
disposition by the Company of all or substantially all of the Company’s assets”
will not be deemed to have occurred if the sale involves assets having a total
gross fair market value of less than forty percent (40%) of the total gross fair
market value of all assets of the Company immediately prior to the acquisition.
 For this purpose, “gross fair market value” means the value of the assets
without regard to any liabilities associated with such assets.




Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Common Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity that owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.




In addition, the definition of “Change of Control” shall be interpreted in
accordance with the meaning of a change of control under Code Section 409A,
which is incorporated herein by reference.  The Administrator must certify in
writing that a Change of Control has occurred.




(h)

“Code” means the Internal Revenue Code of 1986, as amended.  Any reference to a
particular provision of the Code shall be deemed to include any successor
provision thereto.




(i)

“Company” means Midwest Air Group, Inc., a Wisconsin corporation, and any
successor thereto as provided in Article 13.




(j)

“Committee” means the Compensation Committee of the Board, which shall consist
of not less than two (2) members of the Board each of whom is a “non-employee
director” as defined in Securities and Exchange Commission Rule 16b-3(b)(3), or
as such term may be defined in any successor regulation under Section 16 of the
Securities Exchange Act of 1934, as amended.  In addition, each member of the
Committee shall be an outside director within the meaning of Code Section
162(m).





3




(k)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.  Any
reference to a particular provision of the Exchange Act shall be deemed to
include any successor provision thereto.




(l)

“Excluded Items”  means any gains or losses from the sale of assets outside the
ordinary course of business, any gains or losses from discontinued operations,
any extraordinary gains or losses, the effects of accounting changes, any
unusual, nonrecurring, transition, one-time or similar items or charges, and any
other items that the Administrator determines.




(m)

“Inimical Conduct” means any act or omission that is inimical to the best
interests of the Company or any Affiliate, as determined by the Administrator in
its sole discretion, including but not limited to: (1) violation of any
employment, noncompete, confidentiality or other agreement in effect with the
Company or any Affiliate, (2) taking any steps or doing anything which would
damage or negatively reflect on the reputation of the Company or an Affiliate,
or (3) failure to comply with applicable laws relating to trade secrets,
confidential information or unfair competition.




(n)

“Long Term Incentive Award” means an Incentive Award with a Performance Period
of more than one fiscal year of the Company or an Affiliate, as applicable.




(o)

“Participant” means a key employee of the Company or an Affiliate who has been
approved for participation in the Plan.




(p)

“Incentive Award” means an opportunity granted to a Participant to receive a
payment of cash based in whole or part on the extent to which one or more
Performance Goals for one or more Performance Measures are achieved for the
Performance Period, subject to the conditions described in the Plan and that the
Administrator otherwise imposes.




(q)

“Performance Measures” means the following categories (in all cases after taking
into account any Excluded Items, as applicable), including in each case any
measure based on such category:




(1)

Basic earnings per common share for the Company on a consolidated basis.




(2)

Diluted earnings per common share for the Company on a consolidated basis.




(3)

Shareholder value added.




(4)

Net sales.




(5)

Cost of sales.




(6)

Gross profit.




(7)

Selling, general and administrative expenses.





4







(8)

Operating income.




(9)

Income before interest and/or the provision for income taxes.




(10)

Net income.




(11)

Accounts receivables.




(12)

Inventories.




(13)

Return on equity.




(14)

Return on assets.




(15)

Return on capital.




(16)

Economic value added, or other measure of profitability that considers the cost
of capital employed.




(17)

Net cash provided by operating activities.




(18)

Net increase (decrease) in cash and cash equivalents.




(19)

Customer satisfaction.




(20)

Market share.




(21)

Cost per available seat mile.




(22)

Total revenue per available seat mile.




(23)

Earnings before interest, taxes, depreciation and aircraft rent.




The Performance Measures described in items (3) through (23) may be measured (A)
for the Company on a consolidated basis, (B) for any one or more Affiliates or
divisions of the Company and/or (C) for any other business unit or units of the
Company or an Affiliate as defined by the Administrator at the time of
selection.




In addition, for any Incentive Award, the Committee may prescribe subjective
Performance Measures or Performance Measures based on the Participant’s most
recent employment evaluation as a condition to receiving all or any portion of
an award payment.




(r)

“Performance Goal” means the level(s) of performance for a Performance Measure
that must be attained in order for a payment to be made under an award, and/or
for the amount of payment to be determined based on the Performance Scale.




(s)

“Performance Period” means:





5




(1)

for an Annual Incentive Award, a period of one fiscal year or less of the
Company or an Affiliate as selected by the Administrator, and




(2)

for a Long-Term Incentive Award, a period of more than one fiscal year of the
Company or an Affiliate as selected by the Administrator.




(t)

“Performance Scale” means, with respect to a Performance Measure, a scale from
which the level of achievement may be calculated for any given level of actual
performance for such Performance Measure.  The Performance Scale may be a linear
function, a step function, a combination of the two, or any other manner of
measurement as determined by the Administrator.




(u)

“Plan” means the arrangement described herein, as from time amended and in
effect.




(v)

“Retirement” means termination of employment from the Company and its Affiliates
(without Cause) on or after attainment of age 55 with at least ten years of
vesting service (such vesting service to be determined within the meaning of the
Midwest Airlines Savings and Investment Plan or any successor plan thereto).




(w)

“Total and Permanent Disability” means the Participant’s inability to perform
the material duties of his or her occupation as a result of a
medically-determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a period of
at least 12 months, as determined by the Administrator.  The Participant will be
required to submit such medical evidence or to undergo a medical examination by
a doctor selected by the Administrator as the Administrator determines is
necessary in order to make a determination hereunder.




Section 2.2.  Gender and Number.  Except where otherwise indicated by the
context, any masculine term used herein includes the feminine, the plural
includes the singular, and the singular the plural.




Section 2.3.  Severability.  In the event any provision of the Plan is held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the said illegal or invalid provision had not been included.




ARTICLE 3.

ELIGIBILITY




Section 3.1.  Selection of Participants.  The Administrator shall select the key
employees of the Company or an Affiliate for participation in the Plan.  The
Administrator may select a key employee to receive an Annual Incentive Award, a
Long-Term Incentive Award or both.  No employee shall have any right to receive
an Incentive Award in any year even if an Incentive Award has been previously
granted in prior years.  In general, it is expected that the Administrator will
determine which key employees are to receive an Incentive Award prior to, or
within the first ninety (90) days of, the first day of the applicable
Performance Period.





6




Section 3.2.  Termination of Approval.  Until the earlier of the end of a
Performance Period or a Participant’s termination of employment, the
Administrator may withdraw its approval for participation for a Participant at
any time.  In the event of such withdrawal, the employee concerned shall cease
to be an active Participant as of the date selected by the Administrator, the
employee’s Incentive Awards shall be cancelled, the employee shall not be
entitled to any payment unless the Administrator determines otherwise.  The
Administrator shall notify the employee of such withdrawal as soon as
practicable following such action.




Section 3.3.  New Hires; Transfers In, Out and Between Eligible Positions.




(a)

Notwithstanding Section 3.1, for a key employee who is hired or promoted into a
position that is eligible for an Incentive Award, the Administrator may (1)
select such key employee as a Participant at any time during the course of a
Performance Period, (2) take action as a result of which there is an additional
Incentive Award made to a key employee who, as to a Performance Period that is
in progress, is already a Participant and as to whom a Performance  Award is
already in effect where the additional Incentive Award relates to the same
Performance Period, or (3) change the Performance Goals, Performance Measures,
Performance Scale or potential award amount under an Incentive Award that is
already in effect.  In such event, the Administrator may, but is not required
to, prorate the amount that would otherwise be payable under such Incentive
Award if the Participant had been employed during the entire Performance Period
to reflect the period of actual employment during the Performance Period.




(b)

If a Participant is demoted during a Performance Period, the Administrator may
decrease the potential award amount of any Incentive Award, or revise the
Performance Goals, Performance Measures or Performance Scale, as determined by
the Administrator to reflect the demotion, or may withdraw its approval for
participation in accordance with Section 3.2.




(c)

If a Participant is transferred from employment by the Company to the employment
of an Affiliate, or vice versa, the Administrator may revise the Participant’s
Incentive Award to reflect the transfer, including but not limited to, changing
the potential award amount, Performance Measures, Performance Goals and
Performance Scale.




Section 3.4.  Termination of Employment.




(a)

Except as otherwise provided under the terms of an employment or severance
agreement between a Participant and the Company, no Participant shall earn an
incentive award for a Performance Period unless the Participant is employed by
the Company or an Affiliate (or is on an approved leave of absence) on the last
day of such Performance Period, unless employment was terminated during the year
as a result of Retirement, Total and Permanent Disability or death at a time
when the Participant could not have been terminated for Cause, or unless payment
is approved by the Administrator after considering the cause of termination.




(b)

If a Participant’s employment is terminated as a result of death, Total and
Permanent Disability or Retirement, at a time when the Participant could not
have been terminated for Cause, then unless otherwise determined by the
Administrator, the Participant (or the Participant’s estate in the event of his
or her death) shall be entitled to receive an amount equal to the product of (x)
the award amount calculated under Section 5.1 and (y) a fraction, the





7




numerator of which is the number of the Participant’s days of employment during
the Performance Period for such award and the denominator of which is the number
of days in the Performance Period for such award.  Payment shall be made in
accordance with Section 5.2, subject to Section 5.3.




ARTICLE 4.

CONTINGENT INCENTIVE AWARDS




At the time of grant of an Incentive Award, the Administrator shall determine
for each award the Performance Measure(s), the Performance Goal(s) for each
Performance Measure, the Performance Scale (which may vary for different
Performance Measures), and the amount payable to the Participant if and to the
extent the Performance Goals are met (as measured from the Performance Scale).
 The amount payable to a Participant may be designated as a flat dollar amount
or as a percentage of the Participant’s Base Salary, or may be determined by any
other means as the Administrator may specify at the time the Incentive Award is
made.




ARTICLE 5.

PAYMENT




Section 5.1.  Evaluating Performance and Computing Awards.




(a)

As soon as practicable following the close of a Performance Period, the
Administrator shall determine and certify whether and to what extent the
Performance Goals and other material terms of the Incentive Award issued for
such period were satisfied, and shall determine whether any discretionary
adjustments under Subsection (b) shall be made.  Based on such certification,
the Administrator (or its delegee) shall determine the award amount payable to a
Participant under the Incentive Award for that Performance Period, provided that
the maximum award amount for any Participant shall be:




(1)

with respect to any and all Annual Incentive Awards of such Participant with
Performance Periods covering (or ending within) the same fiscal year of the
Company, one million dollars ($1,000,000); and




(2)

with respect to any and all Long-Term Incentive Awards of such Participant with
Performance Periods ending on the last day of, or at any time within, the same
fiscal year of the Company, five hundred thousand dollars ($500,000).




(b)

The Administrator may adjust each Participant’s potential award amount under any
Incentive Award, based upon overall individual performance and attainment of
goals up to a maximum of plus one hundred and fifty percent (+150%) or down to a
maximum of minus eighty percent (-80%).





8




Section 5.2.  Timing and Form of Payment.  When the payment due to the
Participant has been determined, unless otherwise deferred pursuant to a
Participant’s election under the Company’s deferred compensation plan, payment
shall be made in a cash lump sum within 2½ months following the close of the
Performance Period.




Section 5.3.  Inimical Conduct.  Notwithstanding the foregoing, after the end of
the Performance Period for which the payment has accrued, but before payment or
deferral is made, if the Participant engages in Inimical Conduct, or if the
Company determines after a Participant’s termination of employment that the
Participant could have been terminated for Cause, the Incentive Award shall be
automatically cancelled and no payment or deferral shall be made.  The
Administrator may suspend payment or deferral (without liability for interest
thereon) pending the Administrator’s determination of whether the Participant
was or should have been terminated for Cause or whether the Participant has
engaged in Inimical Conduct.




ARTICLE 6.

CHANGE OF CONTROL




Notwithstanding any other provision of this Plan, within 30 days after a Change
of Control, each Participant shall be entitled to receive, with respect to each
Incentive Award of the Participant for which the Performance Period has not
ended as of the date of the Change of Control, a lump sum payment in cash equal
to the product of (x) such Participant’s maximum potential award amount for the
Performance Period(s) in which the Change of Control occurs, as specified in the
Incentive Award and (y) a fraction, the numerator of which is the number of days
after the first day of the Performance Period on which the Change of Control
occurs and the denominator of which is the number of days in the Performance
Period. If, however, the Participant has a deferral election in effect with
respect to any such amount, such amount shall be deferred pursuant to such
election and shall not be paid in a lump sum as provided hereinabove.




ARTICLE 7.

ADJUSTMENTS




In the event of any change in the outstanding shares of Company Common Stock by
reason of any stock dividend or split, recapitalization, reclassification,
merger, consolidation or exchange of shares or other similar corporate change,
then if the Administrator shall determine, in its sole discretion, that such
change necessarily or equitably requires an adjustment in the Performance Goals
established under an Incentive Award, such adjustments shall be made by the
Administrator and shall be conclusive and binding for all purposes of this Plan.
 No adjustment shall be made in connection with the issuance by the Company of
any warrants, rights, or options to acquire additional shares of Common Stock or
of securities convertible into Common Stock.




ARTICLE 8.

RIGHTS OF PARTICIPANTS




Section 8.1.  No Funding.  No Participant shall have any interest in any fund or
in any specific asset or assets of the Company (or any Affiliate) by reason of
any Incentive Award under the





9




Plan.  It is intended that the Company has merely a contractual obligation to
make payments when due hereunder and it is not intended that the Company (or any
Affiliate) hold any funds in reserve or trust to secure payments hereunder.




Section 8.2.  No Transfer.  No Participant may assign, pledge, or encumber his
or her interest under the Plan, or any part thereof.




Section 8.3.  No Implied Rights; Employment.  Nothing contained in this Plan
shall be construed to:




(a)

Give any employee or Participant any right to receive any award other than in
the sole discretion of the Administrator;




(b)

Limit in any way the right of the Company or an Affiliate to terminate a
Participant’s employment at any time; or




(c)

Be evidence of any agreement or understanding, express or implied, that a
Participant will be retained in any particular position or at any particular
rate of remuneration.




ARTICLE 9.

ADMINISTRATION




Section 9.1.  General.  The Plan shall be administered by the Administrator. If
at any time the Committee shall not be in existence, the Board shall assume the
Committee’s functions and each reference to the Committee herein shall be deemed
to include the Board.




Section 9.2.  Authority.  In addition to the authority specifically provided
herein, the Administrator shall have full power and discretionary authority to:
(a) administer the Plan, including but not limited to the power and authority to
construe and interpret the Plan; (b) correct errors, supply omissions or
reconcile inconsistencies in the terms of the Plan or any Incentive Award; (c)
establish, amend or waive rules and regulations, and appoint such agents, as it
deems appropriate for the Plan’s administration; and (d) make any other
determinations, including factual determinations, and take any other action as
it determines is necessary or desirable for the Plan’s administration.




Section 9.3.  Delegation of Authority.  The Administrator may delegate to one or
more officers of the Company any or all of the authority and responsibility of
the Administrator. If the Administrator has made such a delegation, then all
references to the Administrator in this Plan include such officer(s) to the
extent of such delegation.




Section 9.5.  Decision Binding.  The Administrator’s determinations and
decisions made pursuant to the provisions of the Plan and all related orders or
resolutions of the Board shall be final, conclusive and binding on all persons
who have an interest in the Plan or an award, and such determinations and
decisions shall not be reviewable.




Section 9.6.  Procedures of the Committee.  The Committee’s determinations must
be made by not less than a majority of its members present at the meeting (in
person or otherwise) at which a quorum is present, or by written majority
consent, which sets forth the action, is signed by each





10




member of the Committee and filed with the minutes for proceedings of the
Committee.  A majority of the entire Committee shall constitute a quorum for the
transaction of business.  Service on the Committee shall constitute service as a
director of the Company so that the Committee members shall be entitled to
indemnification, limitation of liability and reimbursement of expenses with
respect to their Committee services to the same extent that they are entitled
under the Company’s By-laws and Wisconsin law for their services as directors of
the Company.




ARTICLE 10.

AMENDMENT AND TERMINATION




Section 10.1.  Amendment.  The Committee may modify or amend, in whole or in
part, any or all of the provisions of the Plan, and may suspend the Plan, at any
time; provided, however, that no such modification, amendment, or suspension
may, without the consent of the Participant or his or her legal representative
in the case of his or her death, reduce the right of a Participant, or his or
her estate, as the case may be, to any payment due under the Plan except as
specifically provided herein.  Notwithstanding the foregoing, the Committee may
amend the provisions of Article 6 prior to the effective date of a Change of
Control.




Section 10.2.  Termination.  The Committee may terminate the Plan in accordance
with the provisions of this Section 10.2.  In order for the provisions of this
Section 10.2 to apply, the Committee must designate in writing that the Plan is
being terminated in accordance with this Section.




(a)

The Committee may terminate the Plan within twelve (12) months of a corporate
dissolution taxed under Code Section 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts accrued
under the Plan (as determined by the Committee) are distributed to the
Participants in a single sum payment in the later of: (1) the calendar year in
which the Plan termination occurs or (2) the first calendar year in which
payment is administratively practicable.




(b)

The Committee may terminate the Plan upon or within twelve (12) months following
a Change of Control, provided that all substantially similar arrangements
(within the meaning of Code Section 409A) sponsored by the Company are
terminated.




(c)

The Committee may terminate the Plan at any other time. In such event, all
amounts accrued to the date of termination (as determined by the Committee) will
be distributed to all Participants in a single sum payment during the period
that begins 12 months after the date of termination and ends not more than 24
months after the date of termination.  This provision shall not be effective
unless all other plans required to be aggregated with this Plan under Code
Section 409A are also terminated.




ARTICLE 11.

TAX WITHHOLDING




The Company shall have the right to deduct from all cash payments made hereunder
(or from any other payments due a Participant) any foreign, federal, state, or
local taxes required by law to be withheld with respect to such cash payments.





11




ARTICLE 12.

OFFSET




The Company shall have the right to offset from any amount payable hereunder any
amount that the Participant owes to the Company or any Affiliate without the
consent of the Participant (or his or her estate, in the event of the
Participant’s death).




ARTICLE 13.

SUCCESSORS




All obligations of the Company under the Plan with respect to Incentive Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.  The Plan shall be binding upon and inure to the
benefit of the Participants and their heirs, executors, administrators and legal
representatives.




ARTICLE 14.

DISPUTE RESOLUTION




This Plan and the rights and obligations hereunder shall be governed by and
construed in accordance with the internal laws of the State of  Wisconsin
(excluding any choice of law rules that may direct the application of the laws
of another jurisdiction).  Unless prohibited by law, any legal action or
proceeding with respect to this Plan or any Incentive Award, or for recognition
and enforcement of any judgment in respect to this Plan or any Incentive Award,
may only be heard in  a “bench” trial, and any party to such action or
proceeding shall agree to waive its right to a jury trial.  Any legal action or
proceeding with respect to this Plan or any Incentive Award must be brought
within one year (365 days) after the day the complaining party first knew or
should have known of the events giving rise to the complaint.





12


